 
 
I 
108th CONGRESS 2d Session 
H. R. 4292 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2004 
Mr. Moran of Virginia (for himself, Mr. Conyers, Ms. Norton, Mr. Wexler, Mr. Emanuel, Mrs. Maloney, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ban the transfer of 50 caliber sniper weapons, and otherwise regulate the weapons in the same manner as machine guns are regulated. 
 
 
1.Short titleThis Act may be cited as the 50 Caliber Sniper Rifle Reduction Act. 
2.FindingsThe Congress finds that— 
(1)certain firearms originally designed and built for use as long-range 50 caliber military sniper weapons are increasingly sold in the domestic civilian market, and there are fewer legal restrictions on their possession or transfer than there are on handguns; 
(2)the intended use of these long-range firearms, and an increasing number of models derived directly from them, is the taking of human life and the destruction of materiel, including armored vehicles and such components of the national critical infrastructure as radars and microwave transmission devices, in addition 50 caliber sniper weapons pose a significant threat to civil aviation in that they are capable of destroying or disabling jet aircraft; 
(3)these firearms are neither designed nor used in any significant number for legitimate sporting or hunting purposes and are clearly distinguishable from rifles intended for sporting and hunting use; 
(4)extraordinarily destructive ammunition for these weapons, including armor-piercing and armor-piercing incendiary ammunition, is freely sold in interstate commerce; and 
(5)the virtually unrestricted availability of these firearms and ammunition, given the uses intended in their design and manufacture, present a serious and substantial threat to the national security. 
3.Coverage of 50 caliber sniper weapons under the National Firearms Act 
(a)In generalSubsection (a) of section 5845 of the Internal Revenue Code of 1986 (defining firearm) is amended by striking (6) a machine gun; (7) any silencer (as defined in section 921 of title 18, United States Code); and (8) a destructive device. and inserting (6) a 50 caliber sniper weapon; (7) a machine gun; (8) any silencer (as defined in section 921 of title 18, United States Code); and (9) a destructive device. 
(b)50 caliber sniper weapon 
(1)In generalSection 5845 of such Code is amended by redesignating subsections (d) through (m) as subsections (e) through (n), respectively, and by inserting after subsection (c) the following new subsection: 
 
(d)50 caliber sniper weaponThe term 50 caliber sniper weapon means a rifle capable of firing a center-fire cartridge in 50 caliber, .50 BMG caliber, any other variant of 50 caliber, or any metric equivalent of such calibers..  
(2)Modification to definition of rifleSubsection (c) of section 5845 of such Code is amended by inserting or from a bipod or other support after shoulder. 
(c)Conforming amendmentSection 5811(a) of such Code is amended by striking 5845(e) and inserting 5845(f). 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
4.Coverage of 50 caliber sniper weapons under the gun control Act of 1968 
(a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following: 
 
(z) 
(1)It shall be unlawful for any person to transfer or possess a 50 caliber sniper weapon. 
(2) 
(A)The prohibitions of paragraph (1) shall not apply with respect to a transfer to or by, or possession by or under the authority of, the United States or any department or agency thereof or a State, or a department, agency, or political subdivision thereof. 
(B)The possession prohibition of paragraph (1) shall not apply with respect to the otherwise lawful possession of a 50 caliber sniper weapon that was lawfully possessed before the date this subsection takes effect.. 
(b)50 caliber sniper weapon definedSection 921(a) of such title is amended by adding at the end the following: 
 
(35)The term 50 caliber sniper weapon has the meaning given such term in section 5845(d) of the National Firearms Act (26 U.S.C. 5845(d)).. 
(c)PenaltiesSection 924(a)(2) of such title is amended by striking or (o) and inserting (o), or (z). 
 
